PER CURIAM.
We granted certiorari because our preliminary examination of the record suggested a potential conflict with prior decisions of this Court in State ex rel. Weber v. Register, Fla.1953, 67 So.2d 619, and, Strasser v. Linn, Fla.1957, 97 So.2d 458.
After oral argument and a thorough examination of the record and briefs we have the view that the District Court of Appeal has, by its opinion, accurately distinguished the instant case from the prior allegedly conflicting decisions of this Court. Toffel, Trustee v. Baugher et al., Fla.App., 125 So.2d 321.
We therefore conclude that the record under review is devoid of any jurisdictional conflict with prior decisions. Art. V, Section 4, Florida Constitution, F.S.A. The writ is discharged.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., concur.